Citation Nr: 1428535	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-08 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral foot disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993 and from January 2004 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


REMAND

Pursuant to the Board's September 2011 remand, the RO scheduled the Veteran for a VA examination of the feet in October 2011.  In its January 2014 brief, the Veteran's representative argued that the VA examiner failed to adequately consider the Veteran's assertions of continuous symptomatology since service, and failed to adequately consider the findings noted in post service treatment reports and earlier VA examination reports.  

Specifically, in the month after service discharge, an April 2005 VA examiner noted findings of right hallux valgus at 35 degrees and left hallux valgus at 20 degrees.  Less than one year after service discharge, a February 2006 VA examiner noted the Veteran's history of bilateral foot pain for the past year.  Physical examination revealed low arches, bilaterally.  X-ray examination of the feet revealed retrocalcaneal heel spurs with Haglund's deformities.  The report concluded with an assessment of plantar fasciitis, bilaterally, and pes planus.  

In May 2006, the Veteran underwent a VA examination of the feet.  The examination report noted the Veteran's history of bilateral foot pain since his discharge from the service.  X-ray examination of the feet revealed mild to moderate hallux valgus deformities; flexion deformities of the distal interphalangeal (DIP) joints; bilateral pes planus; and small retrocalcaneal spurs.  In October 2006, the Veteran underwent a bilateral endoscopic plantar fasciotomy.  

Under these circumstances, further development to afford the Veteran an adequate examination is required.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated his for bilateral foot disability since September 2011.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine the nature and etiology of all foot disorder currently or previously diagnosed.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must separately identify each currently or previously diagnosed foot disorder found, to include bilateral hallux valgus; bilateral pes planus; bilateral plantar fasciitis; bilateral retrocalcaneal spurs; bilateral hammertoes, 2nd, 3rd and 4th digits; and flexion deformities of the DIP joints.

For each currently or previously diagnosed foot disorder identified, the examiner must indicate whether it was caused or aggravated during the Veteran's military service; and if not, the examiner must indicate whether it was caused or aggravated, to any degree, by any other currently or previously diagnosed foot disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  

3.  The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

